DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 8 recites “second contact surface”.  The examiner suggests that applicant insert --the-- in front of this phrase for clarity.   Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a clamping unit… to apply clamping force” in claim 1, 2, and 6 and “a clamping force applied by a clamping unit” in claim 9 and 11.  The specification discloses the corresponding structure as:  “The clamping unit 31 includes, for example, a movable stage 41 and a top panel 42 arranged opposing the movable stage 41. Further, the clamping unit 31 includes a pressure adjustment unit 43 and a pressure controller 44.”
“a displacement sensor” in claim 1, 2, 3 and 7.  The specification discloses the corresponding structure as:  “The displacement sensor 34 measures a displacement of at least one of the first contact surface 12 or the second contact surface 22 in the stacking direction X1. The displacement sensor 34 in the present embodiment measures, for example, the displacement of the second contact surface 22 in the stacking direction X1. Specifically, the displacement sensor 34 in the present embodiment measures the displacement of the setting surface 45 in a direction orthogonal to the setting surface 45 to measure the displacement of the second contact surface 22 of the second resin member 21 on the setting surface 45. The displacement sensor 34 can be of a contact type displacement sensor or a non- contact type displacement sensor such as of a laser focus type, an ultrasonic type, an optical type, and an eddy-current type. A known displacement sensor can be used as the displacement sensor 34. The displacement sensor 34 in the present embodiment is, for example, a contact type displacement sensor. The displacement sensor 34 includes, for example, a measurement head 61 and a displacement sensor controller 62.”  See also claim 5, which limits the displacement sensor to a contact type displacement sensor.
 “a laser controller that controls a laser output” as in claim 1, 3, 4, 7, 8, 9, 10 and 11.  The specification discloses the corresponding structure as:  “The laser controller 33 includes a laser oscillator (not shown) that emits the laser beam Lw. The laser oscillator is a laser light source, such as a YAG laser, a CO2 laser, or a fiber laser.”
“a control unit” as in claim 1, 2, 6.  The specification discloses the corresponding structure as:  “The control unit 35 is, for example, a programmable logic controller (PLC) or a personal computer. The control unit 35 may include a memory, a timer, and the like.”
“a reactive force measuring sensor that measures a reactive force” as in claim 6.  The specification discloses the corresponding structure as:  “An example of the reactive force measuring sensor 71 is a load cell.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“laser emitter” in all claims.  The term emitter is sufficient structure to perform the emitting of the laser beam.
“input unit” as in claim 7-9 and 11.  The term input is sufficient structure to perform the function of receiving the measurement signal.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "contact type" renders the claim indefinite because it is unclear what types of contact sensors are part of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2020052225A1 in view of Asada (US 2009/0126869 A1) and WO2020052226A1.

As to claim 1, WO2020052225A1 discloses a laser welding apparatus that is capable of being used to join a first resin member, which is formed of a laser beam-transmissive resin and includes a first contact surface, and a second resin member, which is formed of a laser beam-absorbing resin and includes a second contact surface, by melting the first contact surface and the second contact surface with a laser beam in a state in which the first resin member and the second resin member are arranged one upon another with the first contact surface contacting the second contact surface (see the translation, which discloses “At the welding position of the workpiece, the laser generator 29 emits a welding laser, so that the joint surface between the welded plastic workpieces is heated and melted, and because the upper and lower workpieces are always under a force, the upper and lower workpieces are joined.”), the laser welding apparatus comprising: 
a clamping unit (see figure 4, disclosing a clamping mechanism made from upper mold 20 and lower mold 18) that abuts at least one of the first resin member or the second resin member, which are arranged one upon the other (upper workpiece 21 is arranged side by side with lower workpiece 22), to apply clamping force to the at least one of the first resin member or the second resin member; 
a laser emitter (laser generator 29) that emits the laser beam transmitted through the first resin member (see the translation, disclosing “the laser generator 29 emits a welding laser”); a laser controller that controls a laser output of the laser beam emitted from the laser emitter; (see the translation, disclosing “Preferably, the laser welding machine further includes a laser generator 29 and a controller 28.”)
a displacement sensor (displacement measuring device 6) that measures displacement of at least one of the first contact surface or the second contact surface in a direction in which the first resin member and the second resin member are arranged one upon the other (see the translation, disclosing “the driving module 3 further includes a displacement measuring device. The scale and the probe of the displacement measuring device 6 are respectively installed on the motor mover 14, the motor stator 15, or the frame 1, and are used to measure the vertical movement displacement of the motor mover 14.”).

WO2020052225A1 discloses a control unit (see the translation, disclosing “The linear motor of the laser welding machine has a stable force, and the load cell (5) can accurately measure clamping forces to ensure that a minimum controllable clamping force of the laser welding machine on a welding workpiece is within a preset range.), 
WO2020052225A1 is merely capable of bonding the materials claimed and does not disclose a control unit that continuously or intermittently obtains a displacement amount of the at least one of the first contact surface or the second contact surface from the displacement sensor and controls the clamping unit to increase or decrease the clamping force in accordance with the obtained displacement amount of the at least one of the first contact surface or the second contact surface.
Asada discloses  laser processing device used to laser-weld and join a first resin member, which is formed of a laser beam-transmissive resin and includes a first contact surface, and a second resin member, which is formed of a laser beam-absorbing resin and includes a second contact surface, by melting the first contact surface and the second contact surface with a laser beam in a state in which the first resin member and the second resin member are arranged one upon another with the first contact surface contacting the second contact surface (see paragraph 0010, disclosing “[0010] According to an aspect of the invention, in a method of superimposing a resin member having a laser-transmitting property and a resin member having laser absorptiveness and irradiating the resin members with a laser beam from the side of the laser-transmitting resin member to deposit the resin members on each other, the irradiation with the laser beam is ended in accordance with reduction in approaching speed of the two resin members during the irradiation with the laser beam.”  See also paragraphs 0025-28, discussing the materials in further detail), the laser processing device comprising, like WO2020052225A1, the additional elements of a laser emitter that emits the laser beam transmitted through the first resin member (see paragraph 0037, disclosing “[0037] The laser light source of the laser irradiation device 3 is not particularly specified, either. A diode laser having a near-infrared wavelength that can be transmitted through many types of resin, or a YAG laser is preferable. Moreover, a CO2 laser or the like can be chosen.”); a laser controller (end signal output unit 74) that controls a laser output of the laser beam emitted from the laser emitter;
Additionally, WO2020052226A1, however, discloses a control unit that continuously or intermittently obtains a displacement amount of the at least one of the first contact surface or the second contact surface from the displacement sensor and controls the clamping unit to increase or decrease the clamping force in accordance with the obtained displacement amount of the at least one of the first contact surface or the second contact surface.  WO2020052226A1 teaches in the translation that “A displacement sensor detects a displacement of the actuator movement;  The servo driver communicates with the motion controller, and controls the motion displacement and / or step displacement of the actuator according to the displacement given signal sent by the motion controller and the actual displacement signal of the displacement sensor. With this preferred embodiment, after the motion controller controls the motion displacement of the table, the servo driver controls the motion displacement and / or step of the actuator according to the displacement given signal sent by the motion controller and the actual displacement detected by the displacement sensor. Displacement improves the accuracy of displacement control, that is, improves the accuracy of clamping force control.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a control unit that continuously or intermittently obtains a displacement amount of the at least one of the first contact surface or the second contact surface from the displacement sensor and controls the clamping unit to increase or decrease the clamping force in accordance with the obtained displacement amount of the at least one of the first contact surface or the second contact surface because WO2020052226A1 discloses that displacement improves the accuracy of displacement control, that is, improves the accuracy of clamping force control, and to be capable of bonding the claimed materials, as Asada discloses the structure can bond resin members.

As to claim 2, WO2020052225A1, Asada and WO2020052226A1 as combined would function such that when the control unit detects a change in the displacement of the at least one of the first contact surface or the second contact surface resulting from thermal expansion of the second resin member based on the displacement amount of the at least of the first contact surface and the second contact surface obtained from the displacement sensor, the control unit controls the clamping unit to increase the clamping force over a predetermined period, and when the control unit subsequently detects reversal of a direction of the displacement of the at least one of the first contact surface or the second contact surface based on the displacement amount of the at least one of the first contact surface or the second contact surface obtained from the displacement sensor, the control unit controls the clamping unit to decrease the clamping force in a stepped manner.

As to claim 3, WO2020052225A1, Asada and WO2020052226A1 as combined would function such that when the displacement direction measured by the displacement sensor is reversed, the laser controller controls the laser emitter to increase the laser output in a stepped manner over a preset period.

As to claim 4, WO2020052225A1, Asada and WO2020052226A1 as combined would function such that when the preset period elapses, the laser controller controls the laser emitter to gradually decrease the laser output.

As to claim 5, official notice is taken that it is well known and conventional that the displacement sensor is a contact type displacement sensor.

As to claim 6, WO2020052225A1 discloses further comprising: a reactive force measuring sensor (load cell 5) that measures a reactive force added to the clamping unit by the at least one of the first resin member or the second resin member, which the clamping unit abuts against, wherein the control unit obtains the reactive force measured by the reactive force measuring sensor and controls the clamping unit to increase or decrease the clamping force in accordance with the displacement amount of the at least one of the first contact surface or second contact surface obtained from the displacement sensor and the reactive force obtained from the reactive force measuring sensor.  See the translation, disclosing “The load cell can measure the clamping force of the laser welding machine. Through accurate measurement of the clamping force, the load measurement accuracy can be improved. In this embodiment, the linear motor has a stable force and can provide a small clamping force within a preset range, such as a minimum clamping force between 1N and 22N. The linear motor and the load cell can cooperate to Further precise control of the clamping force is achieved.”  See also later in the translation, disclosing “Preferably, the laser welding machine further includes a laser generator and a controller. When the laser welding machine is running, the load cell measures the clamping force and feeds back the measurement result to the controller. The controller adjusts the movement of the linear motor in real time according to the measured clamping force, thereby realizing the measurement of the clamping force and closed-loop control.”

As to claim 7, WO2020052225A1 discloses a laser processing device that is capable of being used to laser-weld and join a first resin member, which is formed of a laser beam-transmissive resin and includes a first contact surface, and a second resin member, which is formed of a laser beam-absorbing resin and includes a second contact surface, by melting the first contact surface and the second contact surface with a laser beam in a state in which the first resin member and the second resin member are arranged one upon another with the first contact surface contacting the second contact surface ((see the translation, which discloses “At the welding position of the workpiece, the laser generator 29 emits a welding laser, so that the joint surface between the welded plastic workpieces is heated and melted, and because the upper and lower workpieces are always under a force, the upper and lower workpieces are joined.”), the laser processing device comprising: 
a laser emitter (laser generator 29) that emits the laser beam transmitted through the first resin member (see the translation, disclosing “the laser generator 29 emits a welding laser”); a laser controller that controls a laser output of the laser beam emitted from the laser emitter; (see the translation, disclosing “Preferably, the laser welding machine further includes a laser generator 29 and a controller 28.”); and 
a displacement sensor (displacement measuring device 6) that measures displacement of the at least one of the first contact surface or the second contact surface in a direction in which the first resin member and the second resin member are arranged one upon the other and creates measurement signal corresponding to a displacement amount of at least one of the first contact surface or the second contact surface measured by a displacement sensor that measures displacement of the at least one of the first contact surface or the second contact surface in a direction in which the first resin member and the second resin member are arranged one upon the other (see the translation, disclosing “the driving module 3 further includes a displacement measuring device. The scale and the probe of the displacement measuring device 6 are respectively installed on the motor mover 14, the motor stator 15, or the frame 1, and are used to measure the vertical movement displacement of the motor mover 14.”)

WO2020052225A1 is merely capable of bonding the resin member materials claimed and does not disclose an input unit that receives a measurement signal corresponding to a displacement amount of at least one of the first contact surface or the second contact surface measured by a displacement sensor that measures displacement of the at least one of the first contact surface or the second contact surface in a direction in which the first resin member and the second resin member are arranged one upon the other, wherein the laser controller controls the laser emitter to change the laser output in a stepped manner based on the measurement signal provided to the input unit.

However, Asada discloses that it is known laser processing device used to laser-weld and join a first resin member, which is formed of a laser beam-transmissive resin and includes a first contact surface, and a second resin member, which is formed of a laser beam-absorbing resin and includes a second contact surface, by melting the first contact surface and the second contact surface with a laser beam in a state in which the first resin member and the second resin member are arranged one upon another with the first contact surface contacting the second contact surface (see paragraph 0010, disclosing “[0010] According to an aspect of the invention, in a method of superimposing a resin member having a laser-transmitting property and a resin member having laser absorptiveness and irradiating the resin members with a laser beam from the side of the laser-transmitting resin member to deposit the resin members on each other, the irradiation with the laser beam is ended in accordance with reduction in approaching speed of the two resin members during the irradiation with the laser beam.”  See also paragraphs 0025-28, discussing the materials in further detail), the laser processing device comprising: a laser emitter that emits the laser beam transmitted through the first resin member (see paragraph 0037, disclosing “[0037] The laser light source of the laser irradiation device 3 is not particularly specified, either. A diode laser having a near-infrared wavelength that can be transmitted through many types of resin, or a YAG laser is preferable. Moreover, a CO2 laser or the like can be chosen.”); a laser controller (end signal output unit 74) that controls a laser output of the laser beam emitted from the laser emitter; and an input unit (speed input unit 71) that receives a measurement signal corresponding to a displacement amount (see paragraph 0033, disclosing “The control unit 7 includes a speed input unit 71 where the approaching speed measured by the speed measuring unit 6 is inputted,…”) wherein the laser controller controls the laser emitter to change the laser output (see paragraph 0033 continuing, disclosing “…an end determining unit 73 which determines timing of ending laser irradiation in accordance with determination conditions held by a determination condition holding unit 72, and an end signal output unit 74 which outputs an irradiation end signal to the laser irradiation device 3. The determination operation in the end determining unit 73 is carried out at every predetermined time interval decided by a control clock.”).
Additionally, WO2020052226A1, discloses wherein the laser controller controls the output in a stepped manner based on the measurement signal provided.  See the translation, which discloses “controls the motion displacement and / or step displacement of the actuator according to the displacement given signal sent by the motion controller and the actual displacement signal of the displacement sensor.”  Therefore, WO2020052226A1 discloses that the control can be either linear (i.e., motion) or stepped (i.e., step).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize bonding the resin member materials claimed and does not disclose an input unit that receives a measurement signal corresponding to a displacement amount of at least one of the first contact surface or the second contact surface measured by a displacement sensor that measures displacement of the at least one of the first contact surface or the second contact surface in a direction in which the first resin member and the second resin member are arranged one upon the other, wherein the laser controller controls the laser emitter to change the laser output in a stepped manner based on the measurement signal provided to the input unit because WO2020052226A1 discloses that step control improves the accuracy of control, and to be capable of bonding the claimed materials, as Asada discloses the structure can bond resin members and to use an input unit as in Asada, as it facilitates measurement signal and control operation transfer to the laser.

As to claim 8, WO2020052225A1, Asada and WO2020052226A1 as combined would function such that after the laser controller detects a change in the displacement of the at least one of the first contact surface or the second contact surface resulting from thermal expansion of the second resin member from the measurement signal provided to the input unit, when the laser controller detects reversal of a direction of the displacement of the at least one of the first contact surface or the second surface from the measurement signal, the laser controller controls the laser emitter to increase the laser output in a stepped manner over a preset period.

As to claim 9, WO2020052225A1, does not disclose that: the input unit is further provided with a clamp control signal corresponding to a clamping force applied by a clamping unit to at least one of the first resin member or the second resin member, which are arranged one upon the other, the clamping unit being abut against the one of the first resin member and the second resin member; and the laser controller controls the laser emitter to increase the laser output in a stepped manner over a preset period from either one of when a change in the displacement of the at least one of the first contact surface or the second contact surface resulting from thermal expansion of the second resin member is detected based on the measurement signal provided to the input unit and when an increase in the clamping force is detected based on the clamp control signal provided to the input unit.
Asada, as noted above, discloses the input unit.  WO2020052226A1 discloses a clamp control signal corresponding to a clamping force applied by a clamping unit to at least one of the first resin member or the second resin member, which are arranged one upon the other, the clamping unit being abut against the one of the first resin member and the second resin member; and the laser controller controls the laser emitter to increase the laser output in a stepped manner over a preset period from either one of when a change in the displacement of the at least one of the first contact surface or the second contact surface resulting from thermal expansion of the second resin member is detected based on the measurement signal provided and when an increase in the clamping force is detected based on the clamp control signal provided.  WO2020052226A1 teaches in the translation that “A displacement sensor detects a displacement of the actuator movement;  The servo driver communicates with the motion controller, and controls the motion displacement and / or step displacement of the actuator according to the displacement given signal sent by the motion controller and the actual displacement signal of the displacement sensor. With this preferred embodiment, after the motion controller controls the motion displacement of the table, the servo driver controls the motion displacement and / or step of the actuator according to the displacement given signal sent by the motion controller and the actual displacement detected by the displacement sensor. Displacement improves the accuracy of displacement control, that is, improves the accuracy of clamping force control.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize that: the input unit is further provided with a clamp control signal corresponding to a clamping force applied by a clamping unit to at least one of the first resin member or the second resin member, which are arranged one upon the other, the clamping unit being abut against the one of the first resin member and the second resin member; and the laser controller controls the laser emitter to increase the laser output in a stepped manner over a preset period from either one of when a change in the displacement of the at least one of the first contact surface or the second contact surface resulting from thermal expansion of the second resin member is detected based on the measurement signal provided to the input unit and when an increase in the clamping force is detected based on the clamp control signal provided to the input unit because Asada discloses an input unit in order to provide signals and because WO2020052226A1 discloses that displacement improves the accuracy of displacement control, that is, improves the accuracy of clamping force control, and to be capable of bonding the claimed materials, as Asada discloses the structure can bond resin members.

As to claim 10, WO2020052225A1, Asada and WO2020052226A1 as combined would function such that when the preset period elapses, the laser controller controls the laser emitter to gradually decrease the laser output.

As to claim 11, WO2020052225A1, does not disclose that: the input unit is further provided with a clamp control signal corresponding to a clamping force applied by a clamping unit to at least one of the first resin member or the second resin member, which are arranged one upon the other, the clamping unit being abut against the one of the first resin member and the second resin member; and the laser controller controls the laser emitter to gradually decrease the laser output when detecting that the clamping force is being decreased in a stepped manner from the clamp control signal provided to the input unit and that a change amount of the displacement of the at least one of the first contact surface or the second contact surface is constant over a predetermined period based on the measurement signal provided to the input unit.
Asada, as noted above, discloses the input unit.  WO2020052226A1 discloses a clamp control signal corresponding to a clamping force applied by a clamping unit to at least one of the first resin member or the second resin member, which are arranged one upon the other, the clamping unit being abut against the one of the first resin member and the second resin member; and the laser controller controls the laser emitter to gradually decrease the laser output when detecting that the clamping force is being decreased in a stepped manner from the clamp control signal provided and that a change amount of the displacement of the at least one of the first contact surface or the second contact surface is constant over a predetermined period based on the measurement signal provided.  WO2020052226A1 teaches in the translation that “A displacement sensor detects a displacement of the actuator movement;  The servo driver communicates with the motion controller, and controls the motion displacement and / or step displacement of the actuator according to the displacement given signal sent by the motion controller and the actual displacement signal of the displacement sensor. With this preferred embodiment, after the motion controller controls the motion displacement of the table, the servo driver controls the motion displacement and / or step of the actuator according to the displacement given signal sent by the motion controller and the actual displacement detected by the displacement sensor. Displacement improves the accuracy of displacement control, that is, improves the accuracy of clamping force control.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize that: the input unit is further provided with a clamp control signal corresponding to a clamping force applied by a clamping unit to at least one of the first resin member or the second resin member, which are arranged one upon the other, the clamping unit being abut against the one of the first resin member and the second resin member; and the laser controller controls the laser emitter to gradually decrease the laser output when detecting that the clamping force is being decreased in a stepped manner from the clamp control signal provided to the input unit and that a change amount of the displacement of the at least one of the first contact surface or the second contact surface is constant over a predetermined period based on the measurement signal provided to the input unit because Asada discloses an input unit in order to provide signals and because WO2020052226A1 discloses that displacement improves the accuracy of displacement control, that is, improves the accuracy of clamping force control, and to be capable of bonding the claimed materials, as Asada discloses the structure can bond resin members.

Claim(s) 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO2020052225A1 in view of Asada (US 2009/0126869 A1) and WO2020052226A1 as applied to claims 1-11 above, and further in view of Seo (US 2020/0376605 A1).
As to claim 5, official notice is taken above that it is well known and conventional that the displacement sensor is a contact type displacement sensor.
In any event, Seo also discloses that it is known that the displacement sensor is a contact type displacement sensor.  In paragraphs 0009-11, Seo discloses that:
[0009] Recently, a non-destructive welding quality inspection apparatus has been disclosed that can determine the welding quality of an inspection object welded with two metal materials by using a laser.
[0010] Such a non-destructive method is largely exemplified by a vision device method, a contact displacement sensor method, and an ultrasonic sensor method.
[0011] The vision device method is a method of irradiating a laser to a welding part of a welding inspection object, detecting the light with a CCD camera, and determining whether or not it is on the welded surface, the contact displacement sensor method is a method of determining the quality of the welded surface of the welding inspection object by the contact displacement sensor, and the ultrasonic sensor method is a method of oscillating an ultrasonic wave to a welding part of a welding inspection object using an ultrasonic sensor, and determining whether or not to weld the inside of the welding part with sound waves reflected from the welding part.

Thus, Seo discloses that the use of a contact type displacement sensor is known for laser welding operations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the displacement sensor is a contact type displacement sensor as taught by Seo in order to achieve a known inspection technique in laser welding for the displacement measurements required in WO2020052225A1, Asada (US 2009/0126869 A1) and WO2020052226A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK